               Case 1:20-cv-06213-CM Document 3 Filed 08/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,
                               Plaintiff,                      20-CV-6213 (CM)
                      -against-                                ORDER OF DISMISSAL
AT&T,                                                          UNDER 28 U.S.C. § 1651

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          On July 9, 2015, Plaintiff was barred from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4

(S.D.N.Y. July 9, 2015). Plaintiff files this new pro se case and seeks to proceed IFP. He attaches to

his complaint a notice of appeal, a motion for extension of time to file notice of appeal, and a

motion for leave to proceed IFP on appeal, but he has not sought leave from the Court. This action

is therefore dismissed without prejudice for Plaintiff’s failure to comply with the July 9, 2015 order.

All other matters are terminated.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      August 7, 2020
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
